  Case 1:21-cv-00037-NLH Document 8 Filed 03/04/21 Page 1 of 4 PageID: 46



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   NICHOLAS KYLE MARTINO,                1:21-cv-0037 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

        v.

   UNITED STATES OF AMERICA,

                  Respondent.


APPEARANCES:

Nicholas Kyle Martino
106 B Hurffville-Grenloch Road
Sewell, NJ 08080

     Petitioner pro se


HILLMAN, District Judge

     WHEREAS, Petitioner Nicholas Kyle Martino filed a motion to

correct, vacate, or set aside his federal sentence under 28

U.S.C. § 2255, see ECF No. 1; and

     WHEREAS, the Court issued a notice and order advising

Petitioner of his rights under United States v. Miller, 197 F.3d

644 (3d Cir. 1999), ECF No. 5; and

     WHEREAS, Petitioner having stated that he wishes to proceed

with his § 2255 motion as filed, ECF No. 6; and

     WHEREAS, Petitioner seeks the appointment of counsel and

discovery, id.; and
  Case 1:21-cv-00037-NLH Document 8 Filed 03/04/21 Page 2 of 4 PageID: 47



     WHEREAS, there is no right to counsel in post-conviction

proceedings.   See Reese v. Fulcomer, 946 F.2d 247, 263 (3d Cir.

1991), superseded on other grounds by statute, 28 U.S.C. § 2254.

However, 18 U.S.C. § 3006A(a)(2)(B) provides that the court has

discretion to appoint counsel where “the court determines that

the interests of justice so require . . . .”; and

     WHEREAS, in Reese, the Third Circuit explained that in

determining whether counsel should be appointed, a court “must

first decide if petitioner has presented a nonfrivolous claim

and if the appointment of counsel will benefit the petitioner

and the court.   Factors influencing a court’s decision include

the complexity of the factual and legal issues in the case, as

well as the pro se petitioner’s ability to investigate facts and

present claims.”    Reese, 946 F.2d at 263-64; and

     WHEREAS, the Court denies the motion for counsel without

prejudice.   The Court finds it is not in the interests of

justice to appoint counsel at this time because the issues

involved in this case do not appear overly complex; and

     WHEREAS, Rule 6 of the Rules Governing Section 2255 Cases

states that “[a] party requesting discovery must provide reasons

for the request.    The request must also include any proposed

interrogatories and requests for admission, and must specify any

requested documents.”     28 U.S.C. § 2255 Rule 6(b).       Petitioner

has not identified what discovery is requested or stated why

                                    2
  Case 1:21-cv-00037-NLH Document 8 Filed 03/04/21 Page 3 of 4 PageID: 48



discovery is necessary.     The request for discovery is denied

without prejudice,

     THEREFORE, IT IS on this      4th      day of March, 2021

     ORDERED that Petitioner’s motion for the appointment of

counsel and for discovery is denied; and it is further

     ORDERED that within forty-five (45) days of the date of the

entry of this Order, the United States shall electronically file

and serve an answer to the § 2255 Motion; and it is further

     ORDERED that the answer shall respond to the allegations

and grounds of the Motion and shall adhere to Rule 5 of the

Rules Governing Section 2255 Proceedings; and it is further

     ORDERED that the answer shall address the merits of each

claim raised in the Motion as well as whether the Motion is

timely; and it is further

     ORDERED that the answer shall contain an index of exhibits;

and it is further

     ORDERED that if the answer refers to briefs or transcripts,

orders, and other documents from prior proceedings, then the

United States shall serve and file them with the answer; and it

is further

     ORDERED that Petitioner may serve and file a reply to the

answer within forty-five (45) days after the answer is filed;

and it is further

     ORDERED that any request to deviate from this Order to

                                    3
  Case 1:21-cv-00037-NLH Document 8 Filed 03/04/21 Page 4 of 4 PageID: 49



Answer shall be made by motion; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular first-class mail.


                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    4
